Exhibit 10.1
 
FIRST AMENDMENT AND CONSENT TO
SENIOR CREDIT AGREEMENT
 
THIS FIRST AMENDMENT AND CONSENT TO SENIOR CREDIT AGREEMENT, dated September 5,
2012 (the "First Amendment"), is made and entered into between and among UNIT
CORPORATION, SUPERIOR PIPELINE COMPANY, L.L.C., UNIT DRILLING COMPANY, UNIT
PETROLEUM COMPANY, SUPERIOR PIPELINE TEXAS, L.L.C., SUPERIOR APPALACHIAN
PIPELINE, L.L.C. and UNIT TEXAS DRILLING, L.L.C. (collectively, the
"Borrowers"), the Lenders signatory parties to this First Amendment
(individually a "Lender" and collectively, the "Lenders") and BOKF, NA, dba Bank
of Oklahoma, as administrative agent for the Lenders now or hereafter signatory
parties thereto (the "Administrative Agent").
 
RECITALS:
 
A.           The Borrowers, the Lenders (other than the Additional Lenders), and
the Administrative Agent entered into that Senior Credit Agreement dated as of
September 13, 2011 (collectively, the "Existing Credit Agreement"), under which
the Lenders (other than the Additional Lenders) severally established certain
Commitments set forth on the Lenders Schedule annexed as Schedule 2 to the
Existing Credit Agreement until the Facility Termination Date, subject to the
Maximum Credit Amount and the Borrowing Base.
 
B.           In connection with the contemplated closing of the Noble
Acquisition, the Borrowers have requested an increase in the Total Commitment to
$500,000,000.00, in the Maximum Credit Amount to $900,000,000, and in the
Borrowing Base to $800,000,000.
 
C.           The existing Lenders have severally committed to provide a portion
of the amount of the requested increase, and Administrative Agent has secured
the commitment of Canadian Imperial Bank of Canada ("CIBC") and The Bank of Nova
Scotia ("BNS") (collectively, the “Additional Lenders”) to severally provide an
amount equal to the aggregate amount of the requested increase that will not be
provided by the existing Lenders, and the Additional Lenders have agreed to join
the Existing Credit Agreement as Lenders on the terms and conditions set forth
herein.
 
D.           In connection with the offering of $400,000,000 in aggregate
principal amount of 6.625% senior subordinated notes due 2021, the Lenders
previously consented to an increase in the amount of total subordinated
Indebtedness permitted to be incurred under Section 7.2(ix) of the Existing
Credit Agreement to $650,000,000 from $600,000,000.  The Borrowers have
requested that such amount authorized be increased from $650,000,000 to
$950,000,000.
 
E.           The Borrowers intend to purchase the approximate 30 acre tract of
real property situated at or near the southwest corner of I-75 and South 81st
Street in Tulsa County, State of Oklahoma (as more particularly described on
Exhibit A to this First Amendment), to construct an office building for
occupancy by Borrowers in Tulsa County, Oklahoma (the "New Office Property"),
including the possibility of certain financing transaction(s) relating thereto,
which financing transactions may or may not include a sale and leaseback of, or
granting a mortgage lien to a third party on, the property and/or improvements
(collectively, the “New Office
 
 
 
 
Property Transactions”).  Subject to the terms, and provisions hereof, the
Lenders are willing to consent to the consummation of the New Office Property
Transactions.
 
F.           The Lenders are willing to (i) modify and amend the Existing Credit
Agreement by increasing the Total Commitment to $500,000,000, the Maximum Credit
Amount to $900,000,000, the Borrowing Base to $800,000,000, the permitted amount
of total subordinated Indebtedness  under Section 7.2(ix) of the Existing Credit
Agreement to $950,000,000 and (ii) grant the consents herein set forth; all
subject to the terms, provisions, conditions and limitations set forth in the
Existing Credit Agreement, as amended hereby and as hereinafter set forth.
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this First Amendment, and other good and valuable consideration,
receipt of which is acknowledged by the parties hereto, the parties agree as
follows:
 
1.           Lenders Schedule.  Schedule 2 annexed to the Existing Credit
Agreement is deleted and replaced in its entirety by the revised Schedule 2
annexed to this First Amendment  with each Lender having the Commitment set
forth opposite such Lender's name on the replacement Schedule 2..
 
2.           Increases in Total Commitment and Maximum Credit
Amount.  Borrowers, Lenders, and Administrative Agent agree, stipulate, and
confirm that references in Section 2.1 of the Existing Credit Agreement and
elsewhere therein to a Total Commitment of "$250,000,000" and a Maximum Credit
Amount of "$750,000,000" are deleted and inserted in lieu thereof are references
to the increased Total Commitment of "$500,000,000" and the increased Maximum
Credit Amount of "$900,000,000."
 
3.           Borrowing Base.  Effective on and concurrent with the closing of
the Noble Acquisition, the reference in Section 2.6.1 of the Existing Credit
Agreement to a Borrowing Base of "$537,500,000" is deleted and replaced with a
reference to a Borrowing Base of "$800,000,000" until the next scheduled
Determination Date (October 1, 2012).  The Borrowers, the Lenders, and the
Administrative Agent agree, stipulate, and confirm that the Borrowing Base,
effective as of and concurrent with the closing of the Noble Acquisition, will
be $800,000,000 until such next scheduled Determination Date.
 
4.           Modification of Indebtedness Covenant.  The reference in Section
7.2(ix) of the Existing Credit Agreement to “$600,000,000” is deleted and
replaced with “$950,000,000”.
 
5.           Sale of Property.  Section 7.4(iv) of the Existing Credit Agreement
is deleted and replaced in its entirety by the following:
 
(iv) any leases, sales, or other dispositions of any of its Oil and Gas
Properties that, together with all other Oil and Gas Properties of the Credit
Parties and their Subsidiaries previously leased, sold or disposed of (other
than pursuant to clauses (i), (ii) and (iii) above and clauses (v) and (vi)
below of this Section 7.4) during the period since the most recent Determination
Date (together with any Financial Contract concerning hedged production that is
unwound or otherwise modified or liquidated prior to scheduled termination to
the extent included in the estimated
 
 
2
 
future price of production from the Borrowing Base Properties), do not exceed
fifteen percent (15%) of the Borrowing Base as determined by Administrative
Agent; provided, however, to the extent such amount described above in this
clause (iv) exceeds fifteen percent (15%), the Required Lenders will have the
option, upon written notice to Unit, to reduce the Borrowing Base by the amount
attributable to such Oil and Gas Properties including, to the extent applicable,
the financial impact of any unwound or liquidated commodity hedge contracts
resulting from the disposition of the Oil and Gas Properties; provided further
that any Deficiency (as defined in Section 2.6.7) resulting from a reduction of
the Borrowing Base under this clause (iv) must be cured by the Borrowers in
compliance with Section 2.8.2;
 
6.           Ratification of Representations, Warranties, Covenants and Other
Provisions.  All of the remaining terms, provisions and conditions set forth in
the Existing Credit Agreement shall continue and remain in full force and effect
and are incorporated herein and ratified and adopted herein by reference
(including without limitation, the consents, waivers and other provisions of
Article XVII thereof).  The Borrowers restate, confirm and ratify the
warranties, covenants and representations set forth in the Existing Credit
Agreement and further represent and warrant to the Agent and the Lenders as of
the date hereof (after giving effect to the First Amendment) that  no uncured
Default or Event of Default exists under the Existing Credit Agreement, as
amended by this First Amendment.
 
7.           Additional Lenders.  Each of the Additional Lenders is hereby added
to the Existing Credit Agreement as a Lender, with a Commitment as provided on
Schedule 2 annexed to this First Amendment, and each Additional Lender assumes
all of the rights and obligations of a Lender under the Existing Credit
Agreement and agrees to be bound by all of the terms and provisions of the
Existing Credit Agreement binding on each Lender.
 
8.           New Office Property Transactions.  Section 7.2 (Indebtedness) of
the Existing Credit Agreement is amended by adding a new clause (xiii) as
follows and renumbering existing clause (xiii) as clause (xiv).
 
"(xiii)           Indebtedness not in excess of $40,000,000.00 in the aggregate
incurred in the acquisition and construction of improvements in connection with
the New Office Property Transactions on the New Office Property more
particularly described in Exhibit A to the First Amendment, provided that (i)
such permitted Indebtedness may be secured by a Lien encumbering only such New
Office Property (and specifically excluding from such Lien any Oil and Gas
Properties or other assets that are included as Borrowing Base Properties in
calculation of the Borrowing Base or that consist of drilling rigs), and (ii) if
and to the extent such New Office Property is owned by and any Indebtedness
(mortgage construction and/or permanent financing) incurred in the acquisition,
ownership and operation of the New Office Property is that of a special purpose
entity created by one of the Borrowers for such purposes, no such guarantee by
any one or more or all of the Borrowers that may be requested by such mortgage
financing lender shall be made or incurred by such Borrower(s) without obtaining
the prior written consent of the Administrative Agent to the terms of such
guarantee; and".
 
 
3
 
9.           Section 7.6 (Liens) of the Existing Credit Agreement is amended to
add a new clause (xiii) as follows and renumber and amend existing clause (xiii)
as clause (xiv):
 
"(xiii)         Liens securing the Indebtedness permitted by Section 7.2(xiii);
and
 
(xiv)           any extension, renewal or replacement (or successive extensions,
renewals or replacements), as a whole or in part, of any Liens referred to in
(i) –(xiii) above for amounts not exceeding the principal amount of the
Indebtedness secured by the Lien so extended, renewed or replaced."
 
10.           Section 7.8 (Contingent Obligations) of the Existing Credit
Agreement is amended by modifying clause (vii) thereof to read as
follows:  "(vii) Contingent Obligations in respect of Indebtedness permitted to
be incurred under Sections 7.2(ix) and (xiii),".
 
11.           Conditions Precedent.  This First Amendment will become effective
as of the date on which each of the following conditions precedent have been
satisfied:
 
a.           the Borrowers have signed and delivered, or caused to be signed and
delivered, to the Administrative Agent for the benefit of the Lenders, each of
the following:
 
i.            counterparts of this First Amendment;
 
ii.           replacement Notes to each of the Lenders requesting a replacement
Note as provided in Section 2.7.5 of the Existing Credit Agreement;
 
iii.          a guarantee of the Obligations of the Borrowers executed by UNIT
EAT, LLC in favor of the Administrative Agent for the ratable benefit of the
Lenders, in form, scope and substance reasonably acceptable to the
Administrative Agent;
 
iv.          execution and delivery by each of Unit Drilling and Exploration
Company, Petroleum Supply Company, Preston County Gas Gathering, L.L.C., and
Unit Texas Company of a Subsidiary Guaranty instrument in the form of Exhibit E
annexed to the Existing Credit Agreement;
 
v.           a favorable written closing opinion of counsel to the Borrower (in
the event Borrowers use outside counsel such counsel will be acceptable to the
Administrative Agent), addressed to the Administrative Agent and the Lenders in
form, scope and substance reasonably satisfactory to the Administrative Agent;
 
vi.          such good standing certificates and UCC searches concerning the
Borrowers as are required by the Administrative Agent; and
 
vii.         either a collateral assignment of all rights of UPC, as a party to
a 1031 exchange agreement with Chicago Deferred Exchange Company, LLC, a
qualified intermediary, as contemplated by paragraph 15 hereof, including UPC's
residual rights under the exchange documents, or the joinder of the holder of
the assets acquired in the
 
 
4
 
Noble Acquisition as a co-borrower under the Credit Agreement, each in form,
scope and substance acceptable to the Administrative Agent and the Required
Lenders.
 
b.           payment of the fully earned and non-refundable (i) upfront loan
facility fee on the $250,000,000 increase in the Total Commitment above
$250,000,000 to be allocated among the Lenders based on their respective
Commitment levels tendered to each Lender as agreed to by the Administrative
Agent; and (ii) agency and arrangement fees and other fees to the Administrative
Agent for its sole benefit in the amounts and on the terms agreed to in writing
between and among the Administrative Agent and the Borrowers, and (iii) payment
of all fees and expenses owed by Borrowers to the Administrative Agent that have
been billed and submitted to the Administrative Agent and Unit as of the
execution and delivery date hereof, including the reasonable attorney's fees and
expenses of legal counsel for the Administrative Agent, to the extent billed;
and
 
c.           counterparts of this First Amendment have been signed by the
Lenders and delivered to the Administrative Agent.
 
12.           Fees and Costs.  The Borrower agrees to pay to the Administrative
Agent on demand all costs, fees and expenses (including without limitation)
reasonable attorneys' fees and legal expenses incurred or accrued by the
Administrative Agent in connection with the preparation, negotiation, execution,
closing, delivery and administration of this First Amendment and the
transactions contemplated hereby.
 
13.           Effect on Credit Documents.  Except only as amended in this First
Amendment, the Existing Credit Agreement and all other Loan Documents remain in
full force and effect as originally executed and are hereby ratified, confirmed
and continued for all purposes.  Nothing in this First Amendment will act as a
waiver of any of the Administrative Agent's or any Lender's rights under the
Loan Documents as amended, including the waiver of any default or event of
default, however denominated.  Borrowers acknowledge and agree that this First
Amendment shall in no manner impair or affect the validity or enforceability of
the Existing Credit Agreement, as amended by this First Amendment.  This First
Amendment is a Loan Document for the purposes of the provisions of the other
Loan Documents.  Without limiting the foregoing, any breach of representations,
warranties and covenants under this First Amendment may be a Default or Event of
Default under Article 10 of the Existing Credit Agreement.  All references to
the Credit Agreement in any document, instrument, agreement, or writing will be
deemed to refer to the Existing Credit Agreement as amended by this First
Amendment.
 
14.           Definitions for this First Amendment.  Article I (Definitions) of
the Existing Credit Agreement is amended to add the following definitions:
 
"2011 Indenture" means that certain Indenture dated as of May 18, 2011, between
Unit Corporation and Wilmington Trust, National Association (formerly Wilmington
Trust FSB), as trustee, as supplemented from time to time, including, without
limitation, that certain First Supplemental Indenture dated as of May 18, 2011.
 
"2012 Indenture" means that certain Indenture dated as of July 24, 2012, between
Unit Corporation and Wilmington Trust, National Association, as trustee, as
supplemented from time
 
 
5
 
        to time, including, without limitation, that certain First Supplemental
Indenture dated as of July 24, 2012.
 
"First Amendment" means that certain First Amendment and Consent to Senior
Credit Agreement dated as of September 5, 2012, by and among the Borrowers, the
Lenders and the Administrative Agent.
 
"Indentures" means the 2011 Indenture and the 2012 Indenture.
 
"New Office Property" has the meaning assigned to it in the First Amendment.
 
"New Office Property Transactions" has the meaning assigned to it in the First
Amendment.
 
"Noble Acquisition" means the acquisition by Unit Petroleum Company ("UPC") of
certain oil and gas assets located in Western Oklahoma and the Texas Panhandle
under that certain Purchase and Sale Agreement dated as of July 10, 2012 (the
"Noble PSA"), between Unit Petroleum Company, as buyer, and Noble Energy, Inc.,
as seller, all as more particularly described in the 2012 Indenture and the
$400,000,000.00 Offering Memorandum for 6.625% senior subordinated notes due
2021.
 
15.           Consent to Reverse 1031 Exchange Transaction Contemplated by Unit
Petroleum Company.
 
Administrative Agent and Lenders acknowledge that the Borrowers have elected to
structure the Noble Acquisition as an exchange under Section 1031 of the
Internal Revenue Code, as amended (the “Code”).  Administrative Agent and
Lenders, subject to the terms and provisions of this First Amendment, hereby
consent to Borrowers’ election to structure the Noble Acquisition as an exchange
under Section 1031 of the Code and to the consummation of the exchange and any
other ancillary transactions related thereto (the “Exchange
Transactions”).  Borrowers and Chicago Deferred Exchange Company, LLC, or
another nationally-recognized qualified intermediary, have entered into one or
more exchange agreements, which intermediary, exchange agreement and ancillary
exchange documents are reasonably acceptable to Administrative Agent.  Borrowers
will be responsible for all costs and expenses, including attorneys’ fees,
incurred in connection with their election to structure the transaction as an
exchange in accordance with Section 1031 of the Code, including, without
limitation, all costs and expenses incurred by Administrative Agent in reviewing
and documenting the exchange.  At the request of the Administrative Agent,
Borrowers shall execute and deliver such agreements and other documents and
instruments as may be necessary, in the reasonable opinion of the Administrative
Agent, to (i) grant the Administrative Agent (on behalf of the Lenders) a
security interest in the exchange documents and in Borrowers’ residual right to
unwind the exchange transaction, (ii) cause the entity created pursuant to the
exchange documents which is intended to take title to the assets to be acquired
in the Noble Acquisition to join the Credit Agreement as a co-borrower, and
(iii) provide the Administrative Agent with such other mortgages, security
instruments and pledges as the Administrative Agent may reasonably deem
necessary to satisfy the requirements and conditions precedent of the Existing
Credit Agreement as of closing of the Noble Acquisition. Borrowers agree to
jointly and severally indemnify and hold harmless the 
 
 
6
 
Administrative Agent and the Lenders and their respective officers, directors,
employees, agents, consultants, attorneys, contractors and their respective
affiliates, successors and assigns from and against any loss, liability, damage,
fines, penalties, costs and expenses of every kind and character (including
reasonable attorneys’ fees and court costs) incurred, suffered or occasioned by
such parties concerning or arising out of such exchange or deferred exchange,
which indemnification shall survive the repayment of the Obligations. Borrowers
acknowledge that they shall bear the sole risk in connection with the Exchange
Transactions and neither Administrative Agent nor any Lender make any
representations or guarantee to the Borrowers that the transactions contemplated
by the Exchange Transaction will result in any particular tax treatment to
Borrowers or will qualify as an exchange under Section 1031 of the Code with
respect to all or any portion of the Noble Acquisition.  The parties acknowledge
and confirm that the terms and provisions of this Paragraph 15 will apply to any
“reverse exchange” made or undertaken by Borrowers under I.R.S. Rev. Proc.
2000-37 (or any other term or provision of the Code or any regulations
promulgated thereunder), as well as any other exchange made under Section 1031
of the Code.
 
The foregoing consent is subject to the exchange accommodation titleholder
remitting when requested by Unit Petroleum Company all available forward sale
proceeds received thereby to Unit Petroleum Company.
 
16.           Undefined Terms.  Any capitalized term used herein but not
otherwise defined will have the meaning given to such term in the Existing
Credit Agreement.
 
17.           Governing Law.  THIS FIRST AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF OKLAHOMA, BUT GIVING
EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.
 
18.           Counterparts.  This First Amendment may be signed in any number of
counterparts, each of which will be an original, and may be delivered by
telecopier or other electronic imaging means.
 
19.           ENTIRE AGREEMENT.  THIS FIRST AMENDMENT AND THE OTHER LOAN
DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE
PARTIES.
 
[see next page for signatures]
 
 
 
7
 
IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
duly executed and delivered, effective as of the day and year first above
written.
 
UNIT CORPORATION, a Delaware corporation,
SUPERIOR PIPELINE COMPANY, L.L.C.,
an Oklahoma limited liability company,
UNIT PETROLEUM COMPANY, an Oklahoma
corporation,
UNIT DRILLING COMPANY, an Oklahoma
corporation,
SUPERIOR PIPELINE TEXAS, L.L.C., an Oklahoma limited liability company
SUPERIOR APPALACHIAN PIPELINE, L.L.C., an Oklahoma limited liability company
UNIT TEXAS DRILLING, L.L.C., an Oklahoma limited liability company
 
 
By  /s/ Larry D. Pinkston

 
 
Larry D. Pinkston, President of each of UNIT CORPORATION,

 
UNIT PETROLEUM COMPANY,

 
UNIT DRILLING COMPANY, and

 
as Chairman of

 
SUPERIOR PIPELINE COMPANY, L.L.C.,

 
and as manager of

 
SUPERIOR APPALACHIAN PIPELINE, L.L.C.,

 
 UNIT TEXAS DRILLING, L.L.C.,

 
and

 
SUPERIOR PIPELINE TEXAS, L.L.C.

 
 
7130 South Lewis Avenue, Suite 1000

 
Tulsa, Oklahoma 74136

 
Attention:  Larry Pinkston

 
Telephone:  (918) 493-7700

 
Facsimile:  (918) 493-7711

 
 
1st Amendment to Credit
Agreement Signature Page
 

Agreed to by the undersigned Existing Subordinated Note Indenture Additional
Parties as to Section 7.1 of the Existing Credit Agreement, as amended by this
First Amendment, and any other terms, provisions and covenants expressly
applicable thereto:
 
UNIT PETROLEUM COMPANY,
UNIT TEXAS COMPANY,
UNIT DRILLING AND EXPLORATION COMPANY,
and
PETROLEUM SUPPLY COMPANY


 
By  /s/ Mark E. Schell
 
    Mark E. Schell, Senior Vice President
 
UNIT DRILLING USA COLUMBIA, L.L.C.,
UNIT DRILLING COLUMBIA, L.L.C.,
and
PRESTON COUNTY GAS GATHERING,
L.L.C.


 
By  /s/ Mark E. Schell
 
Mark E. Schell, Senior Vice President
 
 
 
1st Amendment to Credit
Agreement Signature Page
 

BOKF, NA, dba Bank of Oklahoma, as LC Issuer,
as Administrative Agent, and as a Lender
 
 
By  /s/ Pam Schloeder

 
 
Pam Schloeder

 
Senior Vice President

 


 



 
101 East Second Street

 
Bank of Oklahoma Tower -8th floor/Energy Department

 
One Williams Center

 
Tulsa, Oklahoma  74172

 
Telephone:  (918) 588-6012

 
Facsimile:  (918) 588-6880

 
 
1st Amendment to Credit
Agreement Signature Page
 

COMPASS BANK, a Lender
 
 
By  /s/ Kathleen J. Bowen

 
 
Kathleen J. Bowen

 
Senior Vice President

 


 
 
24 Greenway Plaza

 
Suite 1400A

 
Houston, Texas 77046

 
Telephone: (713) 968-8273

 
Facsimile:  (713) 499-8722

 
 
1st Amendment to Credit
Agreement Signature Page
 

BANK OF AMERICA, N.A., a Lender
 
 
By  /s/ Chris Renyi

 
 
Chris Renyi

 
Vice President

 
 
 
100 Federal Street, MA 5-100-09-01

 
Boston, MA 02110

 
Telephone:  (617) 434-2079

 
Facsimile:  (617) 434-3652

 
 
1st Amendment to Credit
Agreement Signature Page
 

BMO HARRIS FINANCING, INC., a Lender
 
 
By  /s/ Kevin Utsey

 
 
Kevin Utsey

 
Director

 
 
BMO Capital Markets/Houston Agency

 
700 Louisiana Street, Suite 2100

 
Houston, Texas 77002

 
Telephone:  (713) 546-9720

 
Facsimile:  (713) 223-4007

 
 
1st Amendment to Credit
Agreement Signature Page
 

WELLS FARGO BANK, N. A., a Lender
 
 
By  /s/ Haylee Dallas

 
 
Haylee Dallas,

 
Assistant Vice President

 



 





 









 
 
1st Amendment to Credit
Agreement Signature Page
 

COMERICA BANK, a Lender
 
 
By  /s/ Katya Evseev

 
 
Katya Evseev,

 
Assistant Vice President

 
 
 
1717 Main Street

 
Dallas, Texas 75201

 
Telephone:  (214) 462-4341

 
 
1st Amendment to Credit
Agreement Signature Page
 

CREDIT AGRICOLE CORPORATE AND
INVESTMENT BANK a Lender
 
 
By  /s/ Mark Roche

 
 
Mark Roche

 
Managing Director

 
 
 
By  /s/ Michael Willis

 
 
Michael Willis

 
Managing Director

 
 
1300 Main Street, Suite 2100

 
Houston, Texas 77002

 
Telephone:  (713) 890-8617

 
Facsimile:  (713) 968-8292

 
1st Amendment to Credit
Agreement Signature Page
 
 

CANADIAN IMPERIAL BANK OF
COMMERCE, NEW YORK AGENCY
 
By  /s/ Trudy W. Nelson
 
Trudy W. Nelson, Executive Director
 
By  /s/ Robert Casey
 
Robert Casey
 
333 Clay Street, Suite 4510
Three Allen Center
Houston, Texas 77002
Telephone:  713-210-4103
Facsimile:  281-848-3112
 
 
1st Amendment to Credit
Agreement Signature Page
 

THE BANK OF NOVA SCOTIA
 
By  /s/ Terry Donovan
 
Terry Donovan, Managing Director
The Bank of Nova Scotia/Houston Branch
711 Louisiana Street, Suite 1400
Houston, TX 77002
 
Telephone:  713-752-0900
Facsimile:   713-752-2425
 


 
1st Amendment to Credit
Agreement Signature Page
 


EXHIBIT A
 
NEW OFFICE PROPERTY
 
Approximately thirty (30) acres of land situated at or near the southwest corner
of South 81st Street and Interstate-75 in Tulsa County, State of Oklahoma.
 


 
 
 
 
SCHEDULE 2
 
LENDERS SCHEDULE
 


Lender
Total
Commitment Amount
Pro Rata Share
BOK (BOKF, NA, dba Bank of Oklahoma)
$85,000,000
   17.00%
Compass
 85,000,000
17.00
BMO
 75,000,000
15.00
Bank of America, N.A.
 75,000,000
15.00
Comerica Bank
  40,000,000
8.00
Credit Agricole
  40,000,000
8.00
Wells Fargo
  40,000,000
8.00
CIBC
  40,000,000
8.00
BNS
  20,000,000
4.00
TOTAL
$500,000,000
100.000%